DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 5/27/2021, have been entered and made of record. Claims 1, 4-12, 14, 16-18 and 20 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.
In re page 12 lines 22-30 and page 13 lines 1-11, the applicant states “The Office Action concedes that Presler (US2010/111489) does not teach that the metadata is derived from the data output, and relies on Gu (US2017/085895) to teach this feature. Gu generally relates to a system for converting video inputs into a bitstream for transmission, for example from a video service provider to a set top box (see e.g. para. [0019] of Gu). In Gu, an "encoder 100 can receive a video 106 and generate a bitstream 108 and metadata items 110 from elements of the video 106... A decoder 102 can use the bitstream 108 and metadata items 110 to decode and output a reconstructed version of the video 106 for playback on the display 104" (para. [0016] of Gu). This process is shown in e.g. Fig. 1 of Gu. In other words, Gu clearly discloses that the video 106 is the input data, and that the bitstream 108 is the output data. The metadata of Gu is derived from the input data, video 106, and output alongside the output data, bitstream 108. In order for the system of Gu to read correctly onto claim 1, Gu would need to disclose both that the video 106 is the output data (rather than the input data), and that the metadata of Gu is derived from this output video data (rather than the input video data). Neither of these features are disclosed by Gu.”.
In response, the examiner respectfully disagrees. Presler teaches a digital cinema camera system for recording, editing and visualizing images. The frame grabber can receive external information from sensors (e.g., positioning encoders, laser distance sensors, microphones), rotating shutter position detectors, time code generators and positioning devices. The external information received by the frame grabber can be used for system control and transmitted along with the imagery (i.e., the data from image sensors which can be raw or processed, codec or uncoded) for recording as metadata. The metadata may include information pertaining to the frame grabber, the image sensor unit, camera or lens settings, scene data, or external inputs (e.g., audio, global positioning system (GPS), Timecode or motor position feedback. The processor can output image processed data with metadata in storage. The processed image data and metadata can be sent to a host (i.e., a separate computer which is not the mobile stereo recorder) for additional display, processing, recording or transmission. The playback engine can access the images and metadata from the ram buffer where it can be decoded and unpacked and processed thru the same processing, display visualization and image processing as done during the live process, for display on one or more displays (e.g. See, Para.[0041], [0047], [0060], [0115])
Presler is silent about wherein the metadata is derived from the data output and wherein the data output comprises one or more video frames, wherein the step of the producer processing circuit also generating metadata for the data output comprises the producer processing circuit deriving the metadata from the one or more video frames, the metadata allowing video or image processing operations of the one or more video frames by the consumer processing circuit; and wherein the consumer processing circuit uses the metadata for video or image processing operations of the one or more video frames.
Gu teaches a video system comprising an encoder and a decoder coupled with a display. The encoder can receive a video and generate a bitstream and metadata items from elements of the video, including its image essence. The encoder can perform color primary conversions, use a color appearance 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Presler with the above teachings of Gu in order to improve the performance and speed of processing video efficiently.
Therefore, the combination of Presler and Gu discloses wherein the data output comprises one or more video frames, wherein the step of the producer processing circuit also generating metadata for the data output comprises the producer processing circuit deriving the metadata from the one or more video frames, the metadata allowing video or image processing operations of the one or more video frames by the consumer processing circuit; and wherein the consumer processing circuit uses the 
In re page 13 lines 12-18, the applicant states “Moreover, amended claim 1 recites that the producer processing circuits produces both the data output (comprising video frames) and the metadata from the output video frame data. In contrast, in Gu there is no step in which both video 106 and metadata 110 are produced concurrently. Instead, bitstream 108 and metadata 110 are generated from video 106 by encoder 100, while decoder 102 later reconstructs video 106 based on an input bitstream 108 and metadata 110. Therefore, Gu does not disclose a producer processing circuit outputting both video frame data and outputting metadata derived from the video frame data”.
In response, the examiner respectfully disagrees. Gu teaches the encoder can receive a video and generate a bitstream and metadata items from elements of the video. The bitstream can be interpreted as the data output because the metadata is generated for the bitstream and is derived processing of bitstream such as performing color primary conversions, use a color appearance transfer function on color values, color space transformation operations, chroma subsampling, coding transfer function operations, perceptual normalization operations of the video. (See, e.g., Para.[0016], [0024]-[0031], [0033], [0034], Fig. 2) Therefore, the combination of Presler and Gu discloses a producer processing circuit outputting both video frame data and outputting metadata derived from the video frame data as recited amended independent claim 1.
In re page 13 lines 19-26, the applicant states “Gu further contains no suggestion or hint that would motivate the skilled person to adapt its teachings in this way. As discussed above, Gu generally aims to produce bitstream data for transmission and provides metadata to aid in the reconstruction of the video from the bitstream data after the transmission (see e.g. para. [0033] of Gu). Therefore, Gu provides no motivation for outputting any metadata alongside output video data, let alone metadata derived from the output video data itself. As a result, even if the skilled person sought to combine the .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the response is discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the display processing unit" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Presler in view of Gu
Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Presler(USPubN 2010/0111489) in view of Gu et al.(USPubN 2017/0085895; hereinafter Gu).
As per claim 1, Presler teaches a method of operating a media processing system that comprises: one or more producer processing circuits(“The processing, storage and display system 134 includes a raw image processing and communication unit 36 (e.g., a computer based on an Intel Core 2 Duo T7600 2.33 GHz multi-core processor with dual channel DDR2 667 MHz RAM, Intel PRO/1000 Gigabit Ethernet and Intel GMA950 Integrated GPU with dual HD video outputs, such as the MEN F17 Modular Compact PCI system)” in Para.[0099]); 
one or more consumer processing circuits(“a laptop computer 142 (e.g., a Dell Precision M90) and a Network recording, editing and visualization system 144 (e.g., a Dell Precision 390 workstation) and a wireless computer 146 (e.g., a motion computing LE1700). The laptop computer 142 and the Network recording, editing and visualization system 144 are each connected to the removable digital storage 44 of the processing and communication subsystem 134 via a wired or wireless network 148” in Para.[0102]); and 
removable digital storage 44 (e.g., a CRU DP-25 SATA RAID Frame, Kingwin KF-25 mobile rack with Seagate 2.5'' Hard drive, Crucial Flash device, or 32 GB Intel SLC Solid State Drive SSD Device with 150 MB/sec write speed)” in Para.[0102]); 
the method comprising: a producer processing circuit of the one or more producer processing circuit producing a data output and storing the data output in the memory(Para.[0102]); and one or more of the one or more consumer processing circuit reading the data output from the memory and processing the read data output(Para.[0102]); 
the method further comprising: the producer processing circuit: also generating metadata for the data output that it is producing and storing in the memory(“The external information received by the frame grabber 32 can be used for system control and transmitted along with the imagery (i.e., the data from image sensors which can be raw or processed, codec or uncoded) for recording as metadata” in Para.[0036], “The metadata may include information pertaining to the frame grabber 32, the image sensor unit 30, camera or lens settings, scene data, or external inputs (e.g., audio, global positioning system (GPS), Timecode or motor position feedback” in Para.[0041], “The processor 36 can output raw image data, image processed data or metadata in any combination for storage” in Para.[0047], “The system 20 also includes a storage device 44. The storage device 44 can be either internal or external and either fixed or removable. Examples of various storage devices that may be used include, without limitation, non-volatile memory, flash memory, a magnetic hard drive, an optical disk and tape” in Para.[0050]); and 
providing that metadata for use by a consumer processing circuit that is reading the data output from the memory; and a consumer processing circuit that is reading the data output from the memory and processing the read data output: when processing the data output, using the metadata provided by the producer processing circuit(“The colorized raw or processed image data and metadata can be sent 
Presler is silent about wherein the metadata is derived from the data output and wherein the data output comprises one or more video frames, wherein the step of the producer processing circuit also generating metadata for the data output comprises the producer processing circuit deriving the metadata from the one or more video frames, the metadata allowing video or image processing operations of the one or more video frames by the consumer processing circuit; and wherein the consumer processing circuit uses the metadata for video or image processing operations of the one or more video frames.
Gu teaches a video system comprising an encoder and a decoder coupled with a display. The encoder can receive a video and generate a bitstream and metadata items from elements of the video, including its image essence. The encoder can perform color primary conversions, use a color appearance transfer function on color values, color space transformation operations, chroma subsampling, coding transfer function operations, perceptual normalization operations, quantize the color values, encode the color values into a bitstream from the video comprising one or more frames. The bitstream generated by the encoder can be delivered to decoders along with one or more metadata items. Metadata items can indicate information about how the encoder performed some or all of the operations, such as parameters or other information about color primary conversion, color appearance transfer function, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Presler with the above teachings of Gu in order to improve the performance and speed of processing video efficiently.
As per claim 2, Presler and Gu teach all of limitation of claim 1.
Presler teaches wherein the metadata represents and/or is indicative of an absolute characteristic or characteristics of the data output(Para.[0041], “The software 38 may have scalable precision to operate on data from 10-bit and higher, with optimized arithmetic precision based on source resolution, and scalable resolution to support a variety of formats including HD, 2K and 4K. The software 38 can use constant-quality, variable bitrate (VBR) compression that allows compression rates to rise dynamically for more complex scenes, and allows compression rates to dynamically fall for less-complex scenes. The codec can support Raw pixel data, RGB or YUV data formats. The codec can combine data from image, audio and metadata and streaming metadata in headers of files and within groups of pictures (GOP) for use in decoding and editing” in Para.[0057]).
As per claim 3, Presler and Gu teach all of limitation of claim 1.

As per claim 4, Presler and Gu teach all of limitation of claim 1.
Presler teaches wherein the consumer processing circuit that is processing the data output is a display processor, and the display processor uses the metadata for one or more of: image enhancement; scene change detection; scene-aware colour management; scaling; and tone mapping(“The software 38 may have scalable precision to operate on data from 10-bit and higher, with optimized arithmetic precision based on source resolution, and scalable resolution to support a variety of formats including HD, 2K and 4K. The software 38 can use constant-quality, variable bitrate (VBR) compression that allows compression rates to rise dynamically for more complex scenes, and allows compression rates to dynamically fall for less-complex scenes. The codec can support Raw pixel data, RGB or YUV data formats. The codec can combine data from image, audio and metadata and streaming metadata in headers of files and within groups of pictures (GOP) for use in decoding and editing. The coded data can be encapsulated into industry standard format file containers such Audio-video Interleaves (AVI), Quicktime (MOV). In playback, the codec, which may be on the same software platform or part of a post-production software program, can adaptively select to decode hierarchical resolution data, inherent in the wavelet transform, to enable real-time, multi-stream editing performance in software on standard PCs, without the need for specialized hardware“ in Para.[0057]). 
As per claim 7, Presler and Gu teach all of limitation of claim 1.
Presler teaches wherein: the producer processing circuit is producing a sequence of frames for video encoding, and generates for each frame in the sequence, metadata indicative of any changes relative to the preceding frame in the sequence; and the consumer processing circuit is a video processor that is encoding the sequence of frames being generated, and uses the metadata for the 
As per claim 8, Presler and Gu teach all of limitation of claim 1.
Presler teaches wherein: the consumer processing circuit is a display processor, and the display processor comprises a display processing circuit that performs composition and display processing, and a pixel processor that is in communication with the display processor and that performs pixel processing operations; and there is a hardware communications path for conveying the metadata between the display processing unit and the pixel processor(“The system 140 includes a laptop computer 142 (e.g., a Dell Precision M90) and a Network recording, editing and visualization system 144 (e.g., a Dell Precision 390 workstation) and a wireless computer 146 (e.g., a motion computing LE1700). The laptop computer 142 and the Network recording, editing and visualization system 144 are each connected to the removable digital storage 44 of the processing and communication subsystem 134 via a wired or wireless network 148. The wireless computer 146 operates over a 802.11 wireless network which is using D-link wired or wireless routers or USB wireless networking devices to connect to the other components of the system 140.” in Para.[0102], Fig. 7). 
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 1 and rejected under the same rationale. 	
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 11, Presler teaches wherein the producer processing circuit is one of: a video processor, a graphics processor, and an image signal processor (ISP)(Para.[0042]).
As per claim 12, Presler teaches wherein a consumer processing circuit is one of: a video processor, a graphics processor, and a display processor(Para.[0102]).
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 7 and rejected under the same rationale.
As per claim 17, Presler teaches comprising a hardware communication path for propagating the metadata for a data output from the producer processing circuit to a consumer processing circuit(Para.[0102]). 
As per claim 18, Presler teaches comprising a software communication path for propagating the metadata for a data output from the producer processing unit to a consumer processing circuit(Para.[0102]).
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 20, Presler teaches a non-transitory computer readable storage medium storing comprising computer software code which when executing on a processor performs a method of operating a media processing system(“The processor 36 of the processing sub-system executes reprogrammable software 38 that performs image processing for visualization, analysis, or storage. The 

Presler in view of Gu and Campbell
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Presler(USPubN 2010/0111489) in view of Gu et al.(USPubN 2017/0085895; hereinafter Gu) further in view of Campbell et al.(USPubN 2017/0124048; hereinafter Campbell).
As per claim 5, Presler and Gu teach all of limitation of claim 1. 
Presler teaches wherein: the data output that is being generated comprises a YUV frame; and the consumer processing circuit is a display processor and uses the metadata for one or more of: scene change detection, scene aware colour management, and tone mapping(Para.[0041], [0057]).
Presler and Gu are silent about the metadata that is produced for the YUV frame by the producer processing circuit comprises average YUV values for the frame and a low resolution luminance layer derived from the full resolution YUV frame.
Campbell teaches the metadata that is produced for the YUV frame by the producer processing circuit comprises average YUV values for the frame and a low resolution luminance layer derived from the full resolution YUV frame(“a video file may include image data and image attributes for an array of individual frames making up the video. Image data may include an array of pixel values encoding, for instance, RGB, RGBA or YUV color space information, which is data in a machine-readable format for rendering the combination of colors, luminance, chrominance and/or opacity for each portion or tile of an image. In some aspects, the number of pixels may be represented dimensionally, e.g., "3552.times.2000" pixels. Image attributes may describe the image data by specifying a quantity (e.g., opacity value, luminance or brightness value, etc.) or a quality (e.g., high-red color palate, high opacity, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Presler and Gu with the above teachings of Campbell in order to improve the performance of reproducing video for enabling processing of different resolutions in particular on affordable and compact mobile devices.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 5 and rejected under the same rationale.

Presler in view of Gu and Concion
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Presler(USPubN 2010/0111489) in view of Gu et al.(USPubN 2017/0085895; hereinafter Gu) further in view of Concion et al.(USPubN 2010/0309987; hereinafter Concion).
As per claim 6, Presler and Gu teach all of limitation of claim 1. 
Presler teaches consumer processing circuit is a display processor and uses that metadata to control one or more of: a scaling process and an image enhancement process in the display processor(Para.[0041], [0057]).
Presler and Gu are silent about wherein: the metadata comprises information about noise levels, gradients and/or edge sharpness in respective regions of the data output.
Concion teaches wherein: the metadata comprises information about noise levels, gradients and/or edge sharpness in respective regions of the data output(“The metadata M1 may be generated by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Presler and Gu with the above teachings of Concoin in order to improve efficiency of encoding of video data.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 6 and rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNGHYOUN PARK/Examiner, Art Unit 2484